Citation Nr: 1105291	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  03-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extraschedular rating for a service-connected 
left ankle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted a temporary evaluation of 100 percent based 
on surgical or other treatment necessitating convalescence for 
his left ankle effective March 21, 2002, and assigned an 
evaluation of 20 percent from August 1, 2002.

The Board denied the Veteran's increased rating claim in a May 
2006 decision.  The Veteran subsequently appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2007 Order, the Court remanded the claim 
for readjudication in accordance with the parties' Joint Motion 
for Remand (JMR).  

The Board remanded the claim for further development in January 
2008.  In a March 2009 rating decision, the Veteran was assigned 
a separate 10 percent rating for post-surgical scars of the left 
ankle.  The Veteran has not appealed this determination.

In September 2009, the Board concluded that the criteria for a 
rating in excess of 20 percent for a left ankle injury had not 
been met and denied an increased rating, as ankylosis of the left 
ankle was not shown.  The issue of entitlement to an 
extraschedular rating for a left ankle injury was remanded by the 
Board to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration in the first 
instance.  

In January 2010, the Director of Compensation and Pension Service 
denied entitlement to an extraschedular rating for a left ankle 
injury, concluding that there was clearly no unusual or 
exceptional disability pattern that rendered application of the 
regular rating criteria impractical pursuant to 38 C.F.R. 
§ 3.321(b)(1).

FINDING OF FACT

The Veteran's left ankle disability results in marked 
interference with employment and thus presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The disability picture presented by the Veteran's service-
connected left ankle disability warrants the assignment of 30 
percent rating on an extraschedular basis.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in May 2002 and March 2003, fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
The VCAA letters told the Veteran to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There is 
no objective evidence indicating that there has been a material 
change in the service-connected disability since the Veteran was 
last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
These examinations are adequate as the claims file was reviewed, 
the examiners reviewed the pertinent history, examined the 
Veteran provided findings in sufficient detail, and provided 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the examinations in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).





Extraschedular Rating

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, a veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Board has already referred to the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, this 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  As such, the Board has already determined 
that the first two inquiries are answered affirmatively.




As noted in the introductory portion of this decision, in January 
2010, the Director of Compensation and Pension Service denied 
entitlement to an extraschedular rating for a left ankle injury, 
concluding that there was clearly no unusual or exceptional 
disability pattern that rendered application of the regular 
rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).

As such, the only question before the Board is whether an 
extraschedular rating should be assigned.  However, as noted, it 
has already been determined that there is evidence presenting 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, it has already been determined that the 
Veteran's disability picture exhibits other related factors such 
as those provided by the regulation as "governing norms."  

The Board must consider all of the pertinent medical evidence as 
well as the Veteran's individual circumstances in the 
determination of whether an extraschedular rating is warranted.  
There has not been any evidence added to the claims file since 
the September 2009 decision, but for the sake of clarity, the 
Board will again review it.

Normal range of motion in an ankle is considered to be 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

In October 2000, the Veteran was determined to be disabled by the 
Social Security Administration (SSA) due to his left ankle, left 
knee, myofascial pain syndrome, history of hepatitis, arthritis, 
gastritis, right indirect inguinal hernia, depression, abdominal 
pain, and low back pain.  It was noted that the Veteran was in 
need of left ankle surgery.  In the determination, it was noted 
that the Veteran had worked as a sheet metal worker, but 
currently lacked the residuals functional capacity to perform the 
requirements of any past relevant work.  He was considered a 
medium skilled worker with no transferable work skills.  The SSA 
considered if there were any other jobs that the Veteran could 
perform.  However, the full range of sedentary work was 
compromised by mental health problems.  The SSA, as noted, 
determined that he was disabled.  

Thereafter, the Veteran underwent left foot surgery in March 
2002.  

In June 2002, the Veteran underwent a VA examination that was 
performed by a private physician contracted by the VA.  The 
Veteran reported that he had recently undergone ankle fusion 
surgery.  He complained that he experienced daily pain, swelling, 
and instability in his left ankle.  On examination, the Veteran 
wore an ankle brace.  His gait was abnormal with and without the 
brace.  Yet, no evidence of abnormal weight bearing was found.  
Slight swelling and tenderness was noted in the medial and 
lateral malleoli.  On range of motion, the Veteran had 5 degrees 
of dorsiflexion with pain at 0 degrees, and 10 degrees of plantar 
flexion with pain starting at 0 degrees.  An x-ray of the ankle 
revealed interval fusion of the talocalcaneal joint space.  Thus, 
pain began at the onset of range of motion.  

The examiner noted that the Veteran had decreased range of motion 
on dorsiflexion, plantar flexion, eversion, and inversion.  The 
examiner stated that it was expected that some of the Veteran's 
pain would subside once he had healed fully from his recent 
surgery.  However, the physician concluded that the fusion of the 
Veteran's talocalcaneal region would permanently cause tenderness 
and decreased range of motion.

The Veteran underwent a second VA examination in December 2008.  
He reported having throbbing pain and stiffness in his ankle that 
was made worse by cold, damp weather.  He stated that pain 
medication, soaking in Epsom salt, and applying arthritis cream 
provided some relief.  He denied having flare ups, redness, or 
heat.  He averred that he walked with a cane to help with his 
instability.

With regard to his occupational history, the Veteran stated that 
he was laid off from his job operating machines at a sheet metal 
factory in 1996.  He reported that he was unable to find new 
employment in his field because his ankle disability interfered 
with his ability to sit, stand, and walk on the job.  He could 
not perform his duties because he would have to walk from machine 
to machine during an 8-hour day.  He stated that he was able to 
bathe and dress himself and make his bed.  He related that when 
he goes to the grocery store, he can push the cart, or if he gets 
tired he will get a scooter cart.

On range of motion testing, the Veteran had 0 to 10, 0 to 10, and 
0 to 10 degrees of plantar flexion with numbness and pain at 10 
degrees; 0 to 13, 0 to 14, and 0 to 14 degrees of dorsiflexion 
with a "stretching sensation;" 0 to 6, 0 to 4, and 0 to 5 degrees 
of inversion with pain throughout the motion; and 0 to 5, 0 to 4 
, and 0 to 4 degrees of eversion with pain throughout the motion. 
On plantar flexion and dorsiflexion, there was no fatigue, 
weakness, or incoordination during the three repeated testings.  
There was no additional limitation or loss of motion due to pain 
with repetitions.  On inversion and eversion, there was no 
fatigue, weakness, or incoordination during the three repeated 
testings, but there was an additional loss of 1 degree of motion 
due to pain with repetition.  The Veteran was diagnosed with 
right ankle fusion.  Thus, the Veteran had some movement, albeit 
very little, on this examination.  

Based on his review of the claims file and examination of the 
Veteran, the physician concluded that the Veteran did not have a 
complete fixed ankylosis of the left ankle as he still has some 
range of motion.  She, however, noted that the Veteran had pain 
and very limited motion.  She went on to provide an opinion that, 
"In the field of work the Veteran previously worked, he was 
required to do a combination of sitting, standing and walking.  
It is unlikely that he would be able to return to that type of 
work without having severe restrictions imposed upon him. . . . 
He would most likely need to be restricted to standing no longer 
than 10 minutes and walking no more than 100 yards . . . ."  She 
noted that with ranges of motion, with repetitions, the Veteran 
began to lose the little amount of motion that he was able to 
accomplish.

The Board notes that the Veteran has been assigned the maximum 20 
percent rating under Diagnostic Code 5271.  The Board previously 
denied an increased rating   He was denied an increased rating of 
30 percent because Diagnostic Code 5270 requires ankylosis of the 
ankle for a higher rating.  Under Diagnostic Code 5270, ankylosis 
of the ankle in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with an abduction, adduction, inversion or 
eversion deformity warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5270.

In light of the clinical picture in this case as considered with 
the Veteran's prior work history and industrial impairment, i.e., 
his total disability picture, the Board agrees with the Veteran 
and finds that his left ankle disability presents an exceptional 
or unusual disability picture because it is productive of more 
than the interference with employment contemplated in his current 
20 percent rating, thereby rendering impractical the application 
of the regular schedular standards.  Based on a careful analysis 
of the lay and medical evidence, the Board concludes that the 
Veteran's left ankle disability warrants a 30 percent evaluation 
on an extraschedular basis under DC 5270 even though the 
schedular criteria for fixed ankylosis for a 30 percent rating 
are not met.  

In reaching this conclusion, the Board notes that the Veteran has 
some very limited/minimal movement of the left ankle; however, 
the severe lack of function of this ankle is reflective of the 
severity of the disability, and the impact on the Veteran's work 
skills.  As such, the Board has considered this manifestation in 
determining that the award of a 30 percent rating, on an 
extraschedular basis, is warranted.  

In addition, the Board finds that an extraschedular evaluation in 
excess of 30 percent is not warranted.  In reaching this 
conclusion, the Board notes that, although his left ankle 
disability is productive of marked interference with employment, 
there were several disabilities which the SSA indicated precluded 
employment, including mental health issues which precluded the 
full range of sedentary employment.  The Veteran is able to 
perform his activities of daily living and can drive on his own, 
per the December 2008 VA examination.  He is essentially able to 
get around, despite the left ankle impairment.  Although it is 
unlikely that the Veteran can return to his former employment, 
the consideration of other more sedentary employment is not 
precluded solely from his left ankle 



disability.  Accordingly, a 30 percent rating, but no more, is 
warranted on an extraschedular basis.  

ORDER

A 30 percent rating for left ankle injury is granted on an 
extraschedular basis, subject to controlling regulations 
governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


